SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

610
TP 14-01351
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF SAIFUDDIN ABDUS-SAMAD,
PETITIONER,

                    V                               MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, ACTING COMMISSIONER, NEW YORK
STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


SAIFUDDIN ABDUS-SAMAD, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Thomas G.
Leone, A.J.], entered July 22, 2014) to review a determination of
respondent. The determination directed that petitioner be placed in
administrative segregation.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: In this CPLR article 78 proceeding transferred to
this Court pursuant to CPLR 7804 (g), petitioner challenges the
determination placing him in administrative segregation. We note at
the outset that, as respondent correctly concedes, petitioner’s
release from administrative segregation did not render moot that
portion of the petition seeking expungement of all references to such
placement in his institutional record (see Matter of Mauleon v Goord,
18 AD3d 992, 992).

     We reject petitioner’s contention that the administrative
segregation recommendation lacked sufficient detail to permit him to
prepare a defense and thereby denied him due process. “A petitioner’s
due process rights with respect to matters of involuntary
administrative segregation are ‘satisfied by notice to petitioner and
an opportunity to present his [or her] views’ ” (Matter of Gutierrez v
Fischer, 107 AD3d 1463, 1463, lv denied 22 NY3d 855, rearg denied 23
NY3d 938). Here, the administrative segregation recommendation gave
petitioner adequate notice that he was accused of participating in the
organization of a facility-wide work strike and exploiting his
leadership position among the Muslim inmates to facilitate the
                                 -2-                           610
                                                         TP 14-01351

communication of information damaging to the facility by means of an
unauthorized flyer. Inasmuch as petitioner had an opportunity to call
witnesses and otherwise respond to the accusations against him at the
hearing, the requirements of due process were satisfied (see generally
Matter of Curtis v Coombe, 234 AD2d 752, 753). Contrary to
petitioner’s further contention, he was not entitled to the disclosure
of confidential information considered by the Hearing Officer (see
Matter of McDuffy v Fischer, 107 AD3d 1190, 1190). That confidential
information, moreover, provided substantial evidence that petitioner
posed a threat to the safety and security of the facility, and thus
supported the determination placing him in administrative segregation
(see Matter of H’Shaka v Fischer, 121 AD3d 1455, 1456, lv denied 24
NY3d 913).




Entered:   July 1, 2016                        Frances E. Cafarell
                                               Clerk of the Court